internal_revenue_service number release date index number ------------------------- -------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no -------------------- telephone number ---------------------- refer reply to cc psi b02 plr-152282-12 date date legend grantor_trust date state ------------------------- -------------------------- -------------------------------------------------------- ------------------ ---------------------- dear ------------------- this letter responds to a letter dated date submitted on behalf of grantor requesting a ruling under sec_671 of the internal_revenue_code on date taxpayer created trust under the laws of state for benefit of herself and her children article xiv provides that the trust is irrevocable and may not be altered amended or revoked article ii provides that during the grantor’s lifetime the trustee shall pay to or apply for the benefit of at the grantor all of the net_income thereof at least quarterly the term net_income shall mean the income remaining after payment of all costs and expenses normally chargeable to income and the setting aside of such reserve as the trustee deems proper for said expenses upon the grantor’s death net_income for the period between the last distribution date and the date of the grantor's death shall be added to plr-152282-12 principal under no circumstances and notwithstanding anything to the contrary otherwise contained in the indenture shall the trustee make any payment from the principal of the trust to or for the benefit of the grantor and the trustee is specifically prohibited from making any such payment the grantor shall have the power to appoint by will by making specific reference to the special_power_of_appointment all or any part of the trust property principal including capital_gains resulting from the sale of any trust property during the grantor's lifetime then on hand at the time of the grantor's death to or for the benefit of any one or more of the grantor's children their spouses and or issue and or to or for the benefit of the siblings of the grantor and or the spouses or issue of such siblings in such parts amounts or proportions outright or upon such terms trusts conditions and limitations naming such trustee or trustees and with such discretionary powers as the grantor may so appoint article iii d provides that none of the provisions of the state principal and income act including any subsequent amendments thereto shall apply to the trust all items of interest rents net of expenses and ordinary dividends excluding dividends derived from capital_gains shall be allocated to income and all other receipts including but not limited to receipts from the sale or mortgaging of any trust property paid to or received by the trust shall be allocable to principal article vii provides that during the lifetime of the grantor the grantor’s brother-in-law acting as an independent_trustee shall possess the power exercisable by the independent_trustee from time to time to direct the distribution of all or any portion of the principal of the trust to any one or more of the grantor's children and or their issue from time to time living as the independent_trustee in its discretion may deem advisable such power shall be exercised by written direction signed by the independent_trustee and delivered to the trustee s during the lifetime of the grantor from and after receipt of such writing the trustee shall distribute all or a portion of the principal of the trust to the extent and to the person s so directed by the independent_trustee the trustee shall have the right to conclusively rely upon such written direction without incurring any liability to any beneficiary if an independent_trustee becomes incompetent the office of independent_trustee shall be deemed vacant an independent_trustee may at any time resign as independent_trustee by written notice to the then trustee s serving if at any time there shall be no independent_trustee serving due to the incompetency or death of an independent_trustee due to the resignation of an independent_trustee or due to any other reason a majority of the then living and competent children of the grantor may designate in writing as a successor independent_trustee any person of their choosing provided that such person shall be the grantor or a person who is an adverse related_or_subordinate_party as defined in sec_672 of the code no independent_trustee shall serve in such office until he she agrees to act as such whenever reference is made to trustee or trustees such reference shall not include any independent_trustee then acting plr-152282-12 the trustees of trust are the grantor’s three children article ix i provides that a majority of trustees shall be sufficient to make any decision or execute any document that shall carry out any of the provisions grantor requests a ruling under sec_671 that during the grantor’s lifetime the grantor will be considered the owner of the income and corpus of trust for federal_income_tax purposes sec_671 provides in part that where it is specified in subpart e of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under this chapter in computing taxable_income or credits against the tax of an individual sec_674 provides that the grantor is treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_674 provides that sec_674 does not apply to a power exercisable only by will other than a power in the grantor to appoint by will the income of the trust where the income is accumulated for disposition by the grantor or may be accumulated in the discretion of the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_1_674_b_-1 of the income_tax regulations provides that if a_trust instrument provides that the income is to be accumulated during the grantor's life and that the grantor may appoint the accumulated income by will the grantor is treated as the owner of the trust moreover if a_trust instrument provides that the income is payable to another person for his life but the grantor has a testamentary_power_of_appointment over the remainder and under the trust instrument and local law capital_gains are added to corpus the grantor is treated as the owner of a portion of the trust and capital_gains_and_losses are included in that portion sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse based solely on the facts submitted and the representations made we conclude that because the net_income of trust must be paid to grantor at least annually grantor will be treated as the owner of the income of trust during the trust term under sec_677 plr-152282-12 because grantor has a testamentary_power_of_appointment over the corpus of trust and any accumulated income allocable to corpus and pursuant to the document capital_gains are added to corpus grantor will be treated as the owner of the corpus of trust during the trust term under sec_674 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
